DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 15, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed August 15, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 4, 14, and has newly canceled claims 2 and 19-20.  
Claims 1, 3-5, and 7-18 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 has been amended to include the phrase “a volume thick reflection substrate-guided holographic continuous lens  (SGHCL)” that the specification fails to disclose how to make a lens, which by definition is transmission, to be reflection.  Claims 3-18 inherits the rejection from their based claim.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-5, 7, 9, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Futterer (US 2014/0376207 A1) in view of the US patent application publication by Popovich et al (US 2015/0160529 A1) and US patent application publication by Metz et al (US 2003/0020975 A1). 
Claim 1 has significantly amended to necessitate the new grounds of rejections.  
Futterer teaches a holographic waveguide display, which serves as the holographic substrate-guided see through display, (please see Figures 1 and 2), that is comprised of light source (4, Figure 1) with spectral band illumination, a light guide layer serves as the transparent substrate (13, Figure 2) that is illuminated at one edge by the light source, and an extraction means (16) which is a formed of a single volume holographic grating (please see paragraph [0061]), serves as the volume thick reflection substrate-guided holographic continuous lens (SGHCL).  Futterer teaches that the extraction means may comprise either a holographic transmission grating or a holographic reflection grating, (please see paragraph [0017]).  The single volume holographic lens is laminated to the substrate wherein the holographic lens is oriented at 90 degrees with respect to a perpendicular axis of symmetry with respect to the surface of the transparent substrate (13, Figure 2).  Upon playback an incident guided beam experiences total internal reflection then hits the single substrate guided holographic continuous lens (16) at angles satisfies the diffraction condition, such as Bragg condition, so that the light is being diffracted out of the transparent substrate, (please see Figure 2).  
This reference has met all the limitations of the claims.  Futterer does not teach explicitly that the holographic display is a head mounted display and does not teach explicitly that the light source comprises a microdisplay for generating the image light to be illuminated at edge of the transparent substrate.  
Popovich et al in the same field of endeavor teaches a holographic waveguide display that may be a head-mounted display, (please see paragraph [0003]).  Popovich et al teaches that the holographic display device comprises a reflection switchable Bragg grating (SBG, Figure 5) wherein a laser scanning display (1, Figure 18) serves as a microdisplay is used to generate image light form illuminating the transparent substrate.  It would then have been obvious to one skilled in the art to apply the teachings of Popovich et al to modify the holographic display to alternatively use a microdisplay to generate the image light be illuminated at the edge of the transparent substrate and to make the display a head mounted display for the benefit of allowing the holographic display may be wearable at user’s head.  
These references also do not teach explicitly that the single volume holographic lens is index-matched to the transparent substrate.  The idea of index-matching contacting optical elements in order to reduce unwanted reflection at the interface of the contacted optical elements are common practice in the art.  Metz et al specifically demonstrates that an edge-lit holographic panel comprises a hologram may be mounted to a transparent substrate wherein the refractive indices of the hologram and the transparent substrate are the same or index-matched to reduce noise, (please see paragraph [0008]).  It would then have been obvious to one skilled in the art to index-matching the laminated single holographic lens on the transparent substrate for the benefit of reducing unwanted noise in playback.  
With regard to claim 3, these references do not teach explicitly that the substrate may comprise a thickness of about 3-6 mm.  However Popovich et al does teach that the holographic display is made of a form of eyeglass, (please see paragraph [0020]), which typically has a thickness of less than 10 mm.  The thickness of the substrate therefore should be less than 10 mm.  Furthermore, it would have been an obvious matter of design choice to modify the size or thickness of the substrate to be in the range of 3-6 mm, since such modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105, USPQ 237 (CCPA 1955).  
With regard to claim 4, Popovich et al teaches that the substrate comprises glass, (please see paragraph [0068]).  The angled edge of the transparent substrate (13, Figure 2) of Futterer may be considered as a prism that has the same material as the transparent substrate.  
With regard to claim 5, Futterer teaches that the substrate comprises a single plate (13, Figures 1 and 2).  
With regard to claim 7, Popovich et al teaches that the image source comprises a microdisplay that may be illuminated by laser source, (please see Figure 18, paragraphs [0005],  [0079] and [0102]).  Although this reference does not teach explicitly that the microdisplay comprises LCOS, DLP, or LCD, these displays are all well-known types of display in the art.  It would then have been obvious to one skilled in the art to use art well-known types of display as the microdisplay for the benefit of using typical display to display the images.  
With regard to claim 9, Popovich et al teaches that the substrate may comprise a curved shape, (please see Figures 8A to 8F paragraph [0013]).  
With regard to claim 11, Futterer teaches that the substrate comprises a unitary body (13) that is made of the same material, (please see Figure 2).  
With regard to claim 13, Popovich et al teaches that the microdisplay (1, Figure 18) may be directly attached to the transparent substrate.  
With regard to claim 14, Futterer teaches that the holographic lens comprises a first side and a second side opposite to the first side wherein upon playback the holographic lens has a diffracted beam (6, Figure 2) on the first side and has a playback beam on the second side, (please see Figure 2).  
With regard to claim 15, Futterer teaches that the single holographic lens may be a holographic reflection grating, (please see paragraph [0017]), wherein as demonstrated by Figure 1A of Metz et al with a reflection mode of the holographic grating that the edge-lit hologram lens (3, Figure 1A) comprises a first side and a second side opposite to the first side wherein upon playback the hologram lens has a diffracted beam and a playback beam on the same side, (please see Figure 1A).  
With regard to claim 16, Popovich et al teaches that the substrate comprises a shape including rectangular shape.  
With regard to claims 17 and 18, Popovich et al teaches that the microdisplay may comprise either a monochrome (i.e. a single laser source) or a RGB full color microdisplay, (please see paragraph [0012]).  With regard to claim 18, this means that the retrieved image may comprise either monochrome or RGB full color image.  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futterer, Popovich et al and Metz et al as applied to claim 1 above and further in view of the US patent application publication by Suzuki et al (US 2019/0331921 A1).
The holographic substrate-guided head-mounted see through display taught by Futterer in combination with the teachings of Popovich et al and Metz et al as described in claim 1 above has met all the limitations of the claims.  
 With regard to claim 8, this reference does not teach explicitly that the side of the substrate opposite to an eye of the viewer comprises an anti-reflective coating.  Suzuki et al in the same field of endeavor teaches a holographic display wherein a side of the substrate (500, Figure 1), opposite to an eye of the viewer is comprised of a film (512) that has anti-reflection function, (please see paragraph [0213]).  It would then have been obvious to one skilled in the art to apply the teachings of Suzuki et al to provide an anti-reflection film on the side of the substrate that is opposite to the eye of the viewer for the benefit of reducing the unwanted reflection of the light at the side of the substrate.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futterer, Popovich et al and Metz et al as applied to claim 1 above and further in view of the US patent application publication by Tzeng et al (US 2014/0036219 A1).
The holographic substrate-guided head-mounted see through display taught by Futterer in combination with the teachings of Popovich et al and Metz et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 10, Popovich et al teaches that the substrate may comprise prescription glasses, (please see paragraph [0020]).  As shown in Figure 8, the single holographic lens may be placed next to a concave internal part of the prescription glasses.  
Popovich et al further teaches that the volume holographic lens (10, including a switchable Bragg grating SBG) may have refractive index matching to the glasses or plastic with a values such as 1.472 or 1.515, (please see paragraph [0068]).  Tzeng et al in the same field of endeavor teaches that a prescription glasses may be made by material having refractive indices in the range of 1.45 to 1.78, (please see paragraph [0024]).  It is within general level of skill in the art to selective the suitable material to form the prescription glasses.  Prescription glasses with lower refractive index will generally cost less.  It would then have been obvious to one skilled in the art to select prescription glasses material with lower refractive index for the benefit of reducing cost and also allows light to be total internal reflected at the boundary of the prescription glasses and the holographic lens to enhance the illumination quality.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Futterer, Popovich et al and Metz et al as applied to claim 1 above and further in view of the US patent application publication by Chang et al (US 2013/0279192 A1).
The holographic substrate-guided head-mounted see through display taught by Futterer, in combination with Popovich et al and Metz et al as described in claim 1 above has met all the limitations of the claims.  
With regard to claim 12, this reference does not teach explicitly that one or more edges of the substrate comprise a light absorptive coating.  Chang et al in the same field of endeavor teaches a light guide plate wherein a light absorptive layer (211, Figure 3) may be at the edge of the light guide plate or substrate to absorb the light part of lights that are reflected to the side surface (213, please see paragraph [0040]).  It would then have been obvious to one skilled in the art to apply the teachings of Chang et al to provide light absorptive coating at the side of the substrate for the benefit of allowing the light reflected at the side of the substrate to be absorbed to control the amount of the light in the display.  
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive.  The newly amended claims have been fully addressed in the reasons for rejection set forth above.  Applicant’s arguments are mainly drawn to newly amended claims that have been fully addressed for the reasons set forth above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872